Ellis, J.
This appeal grows out of the same controversy as that presented in the case of Cogswell v. Cogswell, ante p. 178, 126 Pac. 481, which we have just decided. In that case we affirmed an order of the trial court refusing to vacate a decree rendered therein on January 16, 1911, quieting the title in the plaintiffs to the land in controversy, and enjoining the defendants from asserting any title to or interest therein. The decree made no reference to the possession of the land. In April, 1911, the plaintiffs, who are the same persons as the plaintiffs in that action, brought this action to obtain an injunction pendente lite restraining the defend*185ants, who are the same persons- as the defendants in that action, from trespassing upon the land, other than about SO acres deeded to the defendants by the plaintiffs, during the pendency of this action. The complaint also prayed that, on the final hearing, a permanent injunction be granted. The hearing was had upon affidavits. Those filed in behalf of the plaintiff set up the decree in the original action quieting title in the plaintiffs. Those filed in behalf of the defendants set up the same matters relied upon as a defense in the original action, among them the fact that the defendants had been placed in possession of the land by the plaintiffs some 17 years ago and had ever since been in possession, and were not injuring the land but were cultivating it in a husbandman-like manner. The defendants’ claim of entry and possession with the knowledge and consent of the plaintiffs was not controverted. Upon the hearing, the court made an order restraining the defendants from trespassing upon the real estate described in the complaint, during the pendency of this action, the order to be in effect upon the plaintiffs’ filing a bond in the sum of $500. From that order, the defendants have prosecuted this appeal.
It seems to us that the undisputed facts in this case, as well as those developed- in the other action between the same parties, which was argued to this court at the same time as this appeal, establish the status of the defendants as tenants at will. The statutory action for unlawful detainer would be adequate and sufficiently speedy to meet everything alleged in the complaint and developed by the affidavits presented at the hearing.
“A fundamental doctrine underlying the entire jurisdiction of equity by injunction against the commission of trespass is, that where adequate relief may be had in the usual course of procedure at law, equity will not interpose by the extraordinary remedy of injunction. For example, where plaintiff is out of possession, although claiming the title in fee, he will not be allowed to enj oin defendants from entering upon the premises or committing acts of trespass thereon, *186the remedy at law being ample in such case.” 1 High, Injunctions (4th ed.), §699.
See, also, Spofford v. Bangor & Bucksport R. Co., 66 Me. 51.
“An injunction being a preventive remedy, and not used to compel’the undoing of what has already been done, it will not be granted in a simple case of trespass by forcible entry and detainer, the remedy at law being regarded as fully adequate to such a case.” 1 High, Injunctions (4th ed'.), § 712.
Nor can the claim prevail that the injunctive relief is essential to prevent a multiplicity of suits. The same author, after stating the rule as in our first quotation, states the exception and its application as follows:
“The necessity of preventing a multiplicity of suits affords another exception to the rule, and will warrant the interposition of the strong arm of equity, even though there be a remedy at law. But to warrant the interference in such cases there must be different persons assailing the same right, and the principles upon which the relief is granted have no application to a repetition of the same trespass by one and the same person, the case being susceptible of compensation in damages.” 1 High, Injunctions, § 700.
The plaintiffs having mistaken their remedy, the order appealed from is reversed and the cause is remanded for dismissal.
Mount, Gose, Morris, and Fullerton, JJ., concur.